Citation Nr: 0119101	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  He died in January 2000, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.
 
At certain points in the record, including in her VA Form 9, 
the appellant appears to be asserting that improper VA 
medical care caused or hastened the veteran's death.  (The 
record shows that the veteran died in a VA medical facility.)  
It is presently unclear whether she wishes to pursue a claim 
for dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  The matter is referred to 
the RO for clarification and further action, as appropriate.

REMAND

On November 9, 2000, while the current appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See VCAA § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  Under the new law, VA is required to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, to include any necessary 
medical opinions, even if the claim would not have been well 
grounded under prior law.

In the present case, a review of the record shows that the 
appellant's claim for service connection for the cause of the 
veteran's death was denied essentially because the claim was 
found to be not well grounded.  No evidentiary development 
was therefore undertaken.  However, in light of the 
requirements imposed by the new law, this case now needs to 
be remanded for additional development.  This includes 
securing the veteran's service medical records, and copies of 
records reflecting VA and private medical treatment during at 
least the 10 years preceding the veteran's death (as the 
appellant has said that the veteran had been "disabled since 
1992," and that he had been treated by a Dr. Susan L. 
Dunkin-Blanton in West Union, Ohio), and records reflecting 
the veteran's treatment and terminal hospitalization at the 
VA Medical Center (VAMC) in Chillicothe, Ohio, where the 
veteran passed away.  Also, a medical opinion as to the 
medical likelihood that the pneumonia that caused the 
veteran's death in January 2000 can be in any way attributed 
to the veteran's period of active military service should be 
sought.
 
Thus, in view of the above, a REMAND is required for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder the veteran's 
service medical records.

2.  The RO should obtain and associate 
with the claims folder copies of the 
records reflecting VA inpatient and/or 
outpatient medical treatment since at 
least 1990.  This should include those 
records of the veteran's treatment and 
terminal hospitalization at the VAMC in 
Chillicothe, Ohio, where he passed away.

3.  The RO should ask the appellant to 
provide the dates of treatment by Dr. 
Susan L. Dunkin-Blanton in West Union, 
Ohio, and copies of the records 
reflecting said treatment, or, in the 
alternative, to authorize the RO, in 
writing, to secure copies of those 
records on her behalf.  The appellant 
should also be asked to provide the RO 
with the names, addresses, and dates of 
treatment, of any other private 
physicians whose treatment might be 
pertinent to the present claim on 
appeal.

4.  After all the above action has been 
undertaken, and all newly-secured 
evidence has been associated with the 
claims file, the RO should obtain a 
medical opinion as to the medical 
likelihood that the veteran's death can 
be in any way attributed to the veteran's 
period of active military service, to 
include exposure to Agent Orange or other 
herbicide agents.  A complete rationale 
for all opinions expressed should be 
provided.

5.  The RO must thereafter review the 
claims folder and ensure that all 
notification and development required by 
the VCAA has been completed.

6.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim on appeal.  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims folder should be returned to this 
Board for further appellate review.  No action is required by 
the appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

